Exhibit 10.1

LOGO [g181620g55e25.jpg]

April 30, 2011

Michel A. Dagenais

4510 Caminito San Sebastian

Del Mar, CA 92014

Dear Mike:

As you know, it is proposed that RadiSys Corporation (RadiSys) will enter into
an Agreement and Plan of Merger by and among RadiSys Corporation, Continuous
Computing Corporation (CCPU) and RadiSys Holdings, Inc. (Merger Agreement).
Pursuant to the Merger Agreement, at the Effective Time (as defined in the
Merger Agreement), CCPU will become a wholly-owned subsidiary of RadiSys
Corporation. We are extremely pleased to offer you the position of Chief
Executive Officer, and a member of our Board of Directors of RadiSys Corporation
following the Merger (as defined in the Merger Agreement). You will be reporting
to the Board of Directors of RadiSys and I, as Chairman of the Board of RadiSys
Corporation will be working closely with you. Your position will be a 16B
Officer of RadiSys and based at our Hillsboro, Oregon location.

The terms of this offer letter will become effective at the Effective Time (as
defined in the Merger Agreement) and will be of no force or effect prior to such
time, or in the event the Merger Agreement is terminated prior to the
consummation of the Merger or in the event this offer letter, the Severance
Agreement, or the Change of Control Agreement (as such terms are defined below)
are not approved by our Board of Directors and Compensation Committee prior to
the Effective Time.

Your initial annualized total target compensation will be $810,000, which is
made up of two main components: a base salary and an incentive compensation
plan.

Your initial base salary will be $14,807.69 on a biweekly basis, less reductions
required by law, which would be $385,000 annualized. Your initial annual
Executive Incentive Plan (Plan) target is $425,000 annually at 100% of Plan
payout.

Payouts from the Plan are contingent upon the achievement of corporate
performance results against RadiSys’ annual operating plan, and your own
performance against annual objectives. Payouts from the Plan are distributed
semiannually, generally in February and in August, in accordance with Plan
rules. The actual amount paid out from the Plan will vary depending upon the
level of corporate performance results and performance to your annual
objectives. You will be eligible to participate for the partial-year period in
which you start work, on a pro-rated basis, and you must be an active employee
in good standing on the date the bonus is paid to be eligible for Plan payout.

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g181620g55e25.jpg]

 

Subject to approval by our Board of Directors, we will provide you with a
written severance agreement which includes provision for twenty-four months of
base salary and twelve months company-paid COBRA coverage in case of an
involuntary separation of employment other than for cause in substantially the
form attached hereto as Exhibit A (Severance Agreement). We will also provide
you with a written change of control agreement which includes provisions for
twenty-four months of base salary as severance and vesting of any outstanding
equity awards in the case of an involuntary separation of employment other than
for cause within twelve months following a change of control or within three
months preceding a change of control in substantially the form attached hereto
as Exhibit B (Change of Control Agreement). Payment of any of these amounts
under the Severance Agreement or Change of Control Agreement will be contingent
upon your signing of a release agreement. The terms of these agreements will be
defined and documented in separate agreements upon your acceptance of the offer
and upon approval by our Board of Directors.

In consideration for the amounts you will receive in connection with the
proposed merger between RadiSys Holdings, Inc. (a wholly owned subsidiary of
RadiSys Corporation) and CCPU, your current employer, and by signing below, you
hereby acknowledge and agree that (i) you understand and have had sufficient
opportunity to discuss with RadiSys your duties and responsibilities and initial
compensation which will apply to your employment with RadiSys and (ii) the
transition from your current position of employment with CCPU to your new
position of employment with RadiSys will not constitute Good Reason for you to
terminate your employment under the terms of any employment agreement between
you and CCPU, nor will it constitute a termination without Cause by CCPU.
Further, you agree to waive any entitlement to severance under any CCPU plan,
policy, agreement or practice that existed at any time before the closing of the
proposed merger and that such waiver shall inure to the benefit of RadiSys, its
successors and assigns, and any third parties, including CCPU.

Upon commencement of employment with RadiSys and subject to approval of our
Board of Directors, you will be granted 70,000 stock options. The exercise price
of your stock options will be the closing price of the shares on the NASDAQ on
the grant date. Your stock options will be exercisable for 1/3 of the total
number of option shares on the first anniversary of the grant date. Thereafter,
they will become exercisable for 1/36th of the total number of option shares per
month during the term of your employment, with the options fully vested on the
third anniversary of the grant date. The options may be exercised at any time
after they become exercisable and until the options expire on the seventh
anniversary of the grant date. You will also be eligible to receive, upon
commencement of employment with RadiSys and subject to approval by our Board of
Directors, a grant of 30,000 restricted stock units (RSUs). Each RSU is the
equivalent of one share of our common stock. During the term of your employment,
1/3 of the total RSUs will vest at the completion of one year following the date
of grant; an additional 1/3 of the total RSUs will vest at the completion of two
years following the date of grant; and the remaining 1/3 of the total RSUs will
vest at the completion of three years following the date of grant. Upon vesting,
the RSUs will have immediate value based on the then current trading price of
RadiSys common stock. Specific details regarding your stock option and RSU
grants will be provided shortly after you begin employment with RadiSys.

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g181620g55e25.jpg]

 

You will also participate in the RadiSys Long-Term Incentive Plan (LTIP).
Subject to approval of our Board of Directors, you are currently targeted to be
awarded up to 135,000 restricted shares that will vest upon the achievement of
the applicable performance measures under the LTIP.

The company offers an Employee Stock Purchase Program (ESPP), which allows you
to purchase stock in the company at a discount under specified terms and
conditions.

You will be eligible to participate in all of the comprehensive and
market-competitive benefit plans which RadiSys provides at a reasonable cost.
The main benefits include a choice of medical, dental and vision plans; term
life insurance of $50,000 or twice your annual base salary (to a maximum
coverage amount of $750,000); long-term & short-term disability insurance; and a
401(k) Plan with a company match of $0.50 on the dollar of the first 6% of pay
that you contribute each pay period with the company match vesting over three
years. More details regarding the RadiSys benefit plans are available upon hire.

You will be eligible to participate in our deferred compensation program.

RadiSys Corporation is an at-will employer. Either the employee or RadiSys can
terminate the employment relationship at any time with or without cause, reason,
or notice.

We are very pleased to extend this offer of employment and excited to have you
as part of the RadiSys team.

We will separately provide for your review the RadiSys Confidentiality,
Non-Competition and Assignment of Inventions Agreement and a copy of our
Executive Stock Ownership Policy.

Our offer of employment is contingent upon your signing of this offer letter
below, successful outcome of all reference checks, approval of the offer by our
Compensation Committee of the Board of Directors prior to the Effective Time,
approval of the Severance Agreement and the Change of Control Agreement by our
Board of Directors prior to the Effective Time as well as your satisfactorily
passing our regular background check. By signing this letter you also confirm
that you have no non-compete, non-solicit or related agreements with any current
or previous employer that limit the scope or content of your work at RadiSys or
your ability to accept a position at RadiSys.

By signing this letter, you agree that, subject to and contingent upon the
approval of the offer by our Compensation Committee and the approval of the
Severance Agreement and the Change of Control Agreement by our Board of
Directors prior to the Effective Time, this letter supersedes and replaces any
prior agreements relating to the matters covered by

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com



--------------------------------------------------------------------------------

LOGO [g181620g55e25.jpg]

 

this letter, specifically the Amended and Restated Employment Agreement by and
between CCPU and you dated December 30, 2008, and that there exist no other
agreements between the parties to this offer letter, oral or written, express or
implied, relating to any matters covered by this offer letter.

I ask that you sign this letter and return it to me no later than May 1, 2011.
By signing this letter, you acknowledge that you have read and understand the
terms set forth in this letter.

 

Sincerely, /s/ C. Scott Gibson C. Scott Gibson Director and Chairman of the
Board of Directors

 

Agreed  /s/ Mike Dagenais      May 1, 2011                  Mike Dagenais     
Date   

 

RadiSys Corporation

5445 NE Dawson Creek Drive

Hillsboro, OR 97124

Tel: (503) 615-1100

Fax: (503) 615-1150

www.radisys.com